Citation Nr: 1212331	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  09-19 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right ankle Achilles enthesophytes.

2.  Entitlement to service connection for left ankle Achilles enthesophytes.

3.  Entitlement to service connection for degenerative joint disease, right knee.  

4.  Entitlement to service connection for degenerative joint disease, left knee.  

5.  Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs



ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from April 1989 to November 1996.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in October 2008, a statement of the case was issued in April 2009, and a substantive appeal was received in April 2009.   

In the Veteran's April 2009 substantive appeal, he requested a Board hearing.  He withdrew that request by way of a November 2011 correspondence.

The issues of right and left ankle Achilles enthesophytes, and degenerative joint disease of the right and left knees are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is no medical diagnosis of current chronic back disability.


CONCLUSION OF LAW

An alleged back disability was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letters dated April 2008 and May 2008.  

The notification complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the Veteran a physical examination in August 2008, obtained medical opinions as to the etiology and severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the appellant has not contended otherwise.  

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran's service treatment records reflect that in June 1989, he complained of a five day history of low back pain.  He did not remember any mechanism of injury; but he started feeling the pain after wearing his gear.  He stated that since he is small, he has trouble carrying his weight.  Upon examination, the Veteran had full range of motion.  There was slight tenderness on bending forward.  There was no edema, ecchymosis, or erythema.  There was tenderness to palpation of the lower lateral aspect of the back.  The plan was to apply Ben-Gay as needed.  He was on limited duty (no running) for two days.  He was to do hot soaks at night for 10 days.  There was no evidence of further complaints or treatment during service.  A March 1993 examination yielded normal findings.  There is an undated pre-deployment health screening in which the Veteran checked "yes" when asked if he ever wore a brace or back support.  The Veteran underwent a Medical Board in June 1996.  The focus of the Medical Board was the Veteran's asthma.  There was no mention of a back disability  

The post service treatment records contain no findings attributed to a back disability.  

The Veteran underwent a VA examination in August 2008.  The examiner reviewed the claims file in conjunction with the examination.  She correctly noted that the Veteran's service treatment records contained a single complaint of low back pain in June 1989; and that there was no civilian (post-service) treatment of complaints.  The Veteran denied any history of injury or trauma.  Instead, he stated that back pain has gotten progressively worse over the years.  He described a sharp pain in the bilateral lumbar paravertebral muscles which occurs for no reason.  The sharp pain lasts for an hour or two, and is alleviated by rest.  He reported that he does not wear a back brace; and has had no physical therapy, injections, or treatment.  He reported that he typically self medicates with Advil.  He denied bowel or bladder function, fatigue, weakness, paresthesias, and dysesthesias.  He complained of some stiffness.  He reported that he left the construction business two years ago as a result of recurrent back problems.  Upon examination, the examiner found no objective evidence of a back disability.  X-rays of the spine taken in conjunction with the examination were normal.  

The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1131; see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-settled that in order to be considered for service connection, a claimant must first have a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents resulted in disability. See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

The Board recognizes that the Veteran is competent to testify to as to his back pain.  Lay assertions may serve to support a claim for service connection when they relate to the occurrence of events that are observable as a lay person or the presence of a disability or symptoms of a disability that are subject to lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the existence of a disability even when not corroborated by contemporaneous medical evidence). However, pain alone is not a disability for VA compensation purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Without an actual diagnosis of a back disability, service connection is not warranted.   

Additionally, the Board notes that even the chronicity of pain is in question inasmuch as there are no medical records addressing any back pain from June 1989 to the Veteran's August 2008 VA examination.  The Veteran filed a claim for asthma in February 1997.  It stands to reason that if the Veteran was experiencing recurrent back pain stemming from service, that he would have included a claim for service connection at that time.  Instead, there was no indication at that time that the Veteran was experiencing back pain.  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for entitlement to service connection for a back disability must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Service connection for an alleged back disability is denied.


REMAND

The Board notes that the findings in the August 2008 examination report appear adequate; but the numerous attempts to get competent (and well supported) medical opinions failed to get them.

Ankles
With regards to the Veteran's ankles, the August 2008 examination report failed to render any opinion regarding whether the disabilities began during or are causally related to service.  Furthermore, the subjective complaints section of the report stated that the Veteran has had no diagnosis (when in fact the Veteran was diagnosed with bilateral ankle sprains in October 1993).  The examiner submitted a September 2008 addendum in which she stated that the ankle disabilities are not related to his in-service complaints.  However, she failed to provide any rationale for her opinion.  Another addendum was submitted in April 2009.  However, the addendum was written by another physician.  There is no indication that this other physician (M.L.B.) reviewed the claims file.  Moreover, she diagnosed the Veteran with bilateral calcaneal entheophytes consistent with natural aging and body habitus; then she contradicted herself by stating that there were no objective findings to support a chronic condition of the ankles.  The inadequacies and inconsistencies have left the Board without a well reasoned medical opinion upon which a decision can be based.


Knees  
With regards to the Veteran's knees, the August 2008 examination report reflects that the Veteran complained of a long history of bad knees.  The examiner stated that the Veteran was thought to have patellofemoral syndrome or possible medial collateral ligament strain in 1998.  She also noted that the service treatment records showed treatment for recurrent patellar subluxations in 1994; and that the Veteran reported (in 1994) that he had them in high school.  She stated that there was no other mention of a knee disability in the service treatment records.  In fact, the Veteran also complained of knee pain in June 1989.  Moreover, the assessment of patellofemoral syndrome or possible medial collateral ligament strain was made in August 1995 (not 1998).  She diagnosed the Veteran with mild degenerative joint disease of the bilateral knees consistent with age and body habitus.  She did not offer any rationale for her opinion.  

The examiner authored a September 2008 addendum in which she stated that the current diagnoses were not related to service because the Veteran had a pre-existing history of recurrent patellar subluxations, and there was no evidence of aggravation by military service.  The Board notes that the Veteran's entrance examination was normal.  Consequently, the Veteran is presumed to have been in sound condition.  Moreover, even if the Veteran had a pre-existing disability, a normal entrance examination followed by numerous in-service complaints and diagnoses would constitute evidence of aggravation.  An April 2009 addendum was submitted.  As noted above, the addendum was written by another physician; and there is no indication that this other physician (M.L.B.) reviewed the claims file.  She rendered two contradictory opinions: (1) that the degenerative joint disease is consistent with natural aging and habitus (and therefore not related to service); and (2) that the disability pre-existed service (but she failed to state whether the disability was aggravated by service).  She failed to offer a rationale for both opinions.  As such, the Board does not have a well reasoned medical opinion upon which it can base its decision.

The Board finds that a new VA examination and opinion are needed for the purpose of determining whether or not the Veteran's ankle and knee disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA orthopedic examination for the purpose of determining the nature, etiology and severity of the Veteran's bilateral knee and ankle disabilities.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant medical evidence in the claims file, to include the service treatment records and post-service treatment records; the medical history obtained from the Veteran; the clinical evaluation; and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any disability began during or is causally related to service.

If the examiner determines that the Veteran's knee disability (or disabilities) existed prior to service, the examiner is asked to determine whether the in-service complaints and diagnoses were the result of the 
natural progress of the preexisting condition.  

The examiner's opinions should be supported by a rationale that addresses the service treatment records and the incidents of treatment of knee and ankle disabilities.
 
2.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


